Citation Nr: 1710725	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary heart disease.

2.  Entitlement to an effective date prior to January 27, 2011, for the grant of service connection for Posttraumatic Stress Disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 30 percent for coronary heart disease.

4.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

5.  Entitlement to service connection for bilateral peripheral vascular disease, as secondary to service-connected coronary heart disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, the RO considered and denied the Veteran's claim for entitlement to a TDIU in an April 2014 rating decision.  That decision constitutes a permissible bifurcation of the TDIU claim from the increased rating claim on appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).  However, the Veteran has expressed disagreement with the April 2014 rating decision, and maintains that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD and coronary heart disease.  See, e.g., VA Form 21-0958, April 2015 Notice of Disagreement and attached letter.  As such, the Board concludes that the TDIU claim, although separately adjudicated in the April 2014 rating decision, is part and parcel of the current appeal for increased ratings for service-connected coronary heart disease and PTSD and is properly before the Board.

The issues of entitlement to an increased initial disability rating for coronary heart disease, an increased initial disability rating for PTSD, and service connection for bilateral peripheral vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw the appeal for entitlement to earlier effective dates for the grants of service connection for coronary heart disease and PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for coronary heart disease by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal for service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).

In a letter attached to the May 2015 VA Form 9, the Veteran's representative requested to withdraw the appeal regarding entitlement to earlier effective dates for the grants of service connection for coronary heart disease and PTSD.  Therefore, there remain no allegations of error of fact or law for appellate consideration as concern the earlier effective date issues.  Accordingly, the Board does not have jurisdiction over these issues and they are dismissed.


ORDER

The appeal for an effective date prior to August 31, 2010, for the grant of service connection for coronary heart disease is dismissed.

The appeal for an effective date prior to January 27, 2011, for the grant of service connection for PTSD is dismissed.


REMAND

In this case, the Veteran seeks an initial disability rating in excess of 30 percent for his service-connected coronary heart disease, an initial disability rating in excess of 50 percent for his service-connected PTSD, and service connection for bilateral peripheral vascular disease, as secondary to service-connected coronary heart disease. 

Increased Initial Rating for Coronary Heart Disease

During a January 2011 VA examination for coronary heart disease, the VA examiner did not conduct a laboratory determination of metabolic equivalents (METs) by exercise testing.  Rather, the VA examiner estimated the Veteran's METs level based on his reported symptoms.  Pursuant to 38 C.F.R. § 4.104, Note 2, a laboratory determination of METs by exercise testing is required unless there are medical reasons which prevent such testing.  Here, the VA examiner did not provide a rationale as to why a laboratory determination of METs by exercise testing was not conducted.

Furthermore, while the mere passage of time is not a basis for requiring a new examination, the Board notes that the Veteran's last VA examination to assess the severity of his coronary heart disease was over six years ago.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Since his January 2011 VA examination, the Veteran's representative has submitted evidence indicating that the Veteran's coronary heart disease has worsened.  See e.g., October 2012 letter, July 2012 Notice of Disagreement, and April 2015 Notice of Disagreement.  Significantly, in a March 2017 letter, the Veteran's attorney stated the Veteran had a heart attack in January 2017.  This shows worsening of the disability.  Therefore, the Board also finds that a remand is necessary to assess the current severity of the Veteran's service-connected coronary heart disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Increased Initial Rating for PTSD

In addition, regarding the Veteran's increased rating claim for PTSD, new evidence has been added to the electronic record, including VA clinical records and a February 2017 VA PTSD examination, since the Veteran's most recent Statement of the Case (SOC) in March 2015.  This evidence is pertinent to the claim of entitlement to an initial increased rating in excess of 50 percent for PTSD, and the Veteran did not waive initial AOJ review of this evidence.  Therefore, a remand is required for the issuance of a Supplemental SOC (SSOC) wherein the new evidence of record from March 2015 is reviewed and the claim is readjudicated.  See 38 C.F.R. § 20.1304 (2016).

Secondary Service Connection for Bilateral Peripheral Vascular Disease

Lastly, regarding the Veteran's claim for service connection for bilateral peripheral vascular disease, as secondary to service-connected coronary heart disease, the Board finds that the most recent January 2012 VA examination is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).  The examiner indicated that it is less likely than not that the Veteran's bilateral peripheral vascular disease is caused by or a result of his service-connected coronary heart disease.  However, the examiner did not address whether the Veteran's bilateral peripheral vascular disease is aggravated by his coronary heart disease, and therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Based on the foregoing, the Board finds that a supplemental opinion for secondary service connection is warranted.  

TDIU

In light of Rice and the remand of the claim for a higher rating for coronary heart disease and PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Therefore, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records.  

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).

3.  Afford the Veteran a VA examination to determine the current level of severity of his coronary heart disease.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies (to particularly include METs and ejection fraction measurements as well as symptoms experienced upon diagnostic testing) must be accomplished with all results made available to the examiner prior to the completion of the report.  All clinical findings should be reported in detail. 

With respect to METs testing, if a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports should be considered in formulating any examination results.

The examiner shall further describe how the symptoms of his service-connected coronary heart disease affect his occupational functioning. 

4.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's bilateral peripheral vascular disease.  The entire claims file must be made available to the clinician, and the supplemental opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a)  Is it as least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral peripheral vascular disease was caused by coronary heart disease?

b)  If coronary heart disease did not cause bilateral peripheral vascular disease, is it as least as likely as not (a fifty percent probability or greater) that bilateral peripheral vascular disease was aggravated (permanently worsened beyond its natural progression) by coronary heart disease?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of bilateral peripheral vascular disease by the service-connected disability.

c) If not, is it as least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral peripheral vascular disease is otherwise related to his active duty service?

A complete rationale for any opinion provided is requested.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claims in light of all the evidence of record, including evidence submitted since the Veteran's most recent March 2015 SOC.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


